        Case 3:20-cv-00839-JWD-RLB         Document 64      08/26/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA



GLENN DAMOND (#394537)
                                                               CIVIL ACTION
VERSUS
                                                               NO. 20-839-JWD-RLB
CITY OF BATON ROUGE, ET AL.


                                        OPINION


       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 16, 2021 (Doc. 58) and the Magistrate

Judge's Report dated July 22, 2021 (Doc. 59), to which Plaintiff filed a Notice of Agreement

to the two report and recommendations (Doc. 60),

       IT IS ORDERED that the plaintiff’s Motion for Default Judgment (Doc. 33) is

DENIED.

       IT IS FURTHER ORDERED that the defendants’ Motions to Dismiss (Docs. 17, 22,

23, 31 and 32) are GRANTED, dismissing the plaintiff’s claims with prejudice, and the

plaintiff’s pending Motions for Summary Judgment (Docs. 27, 29, 30, and 37) are DENIED

AS MOOT.

       IT IS FURTHER ORDERED that that the plaintiff is given 21 days to amend his

Complaint on the narrow basis to name any medical employees as defendants, in their

individual capacities, and state what alleged actions or inactions by these employees led to
         Case 3:20-cv-00839-JWD-RLB                  Document 64         08/26/21 Page 2 of 2




the delay in receipt of his HIV medications and any resulting harm1. Failure to amend timely

will result in dismissal of this matter in its entirety for failure to state a claim.

        IT IS FURTHER ORDERED that the Court declines the exercise of supplemental

jurisdiction over any state law claims, to the extent such claims are made.

        Signed in Baton Rouge, Louisiana, on August 25, 2021.

                                                            S
                                             JUDGE JOHN W. deGRAVELLES
                                             UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF LOUISIANA




1 The Court notes for the record that plaintiff has already filed a motion to amend the complaint, (Doc. 61),
which has been referred to the Magistrate Judge for consideration.
